                                 UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


  BENJAMIN RAMOS,                                     Case No. 19-cv-00541-VC (PR)
                   Petitioner,
                                                      ORDER TO SHOW CAUSE
            v.

  JOE LIZZARAGA,
                   Respondent.



       Petitioner Benjamin Ramos is a state prisoner currently incarcerated at the Mule Creek

State Prison. He has filed a pro se petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2254, challenging his state convictions in the Santa Clara County Superior Court. Ramos has

paid the $5.00 filing fee.

       It does not appear from the face of the petition that it is clearly without merit. Good

cause appearing, the Court hereby issues the following orders:
       1.        The Clerk of the Court shall serve a copy of this Order and the petition and all

attachments thereto upon Respondent and Respondent’s attorney, the Attorney General of the

State of California. The Clerk also shall serve a copy of this Order on Ramos at his current

address.

       2.        No later than sixty days from the date of this Order, Respondent shall file with

this Court and serve upon Ramos an Answer conforming in all respects to Rule 5 of the Rules

Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be issued.

Respondent shall file with the Answer all portions of the state record that have been transcribed
previously and are relevant to a determination of the issues presented by the petition. If Ramos
wishes to respond to the Answer, he shall do so by filing a Traverse with the Court and serving it

on Respondent within thirty days of his receipt of the Answer. If he does not do so, the petition

will be deemed submitted and ready for decision on the date the Traverse is due.

       3.      No later than sixty days from the date of this Order, Respondent may file with this

Court and serve upon Ramos a motion to dismiss on procedural grounds in lieu of an Answer, as

set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section 2254 Cases.

If Respondent files such a motion, Ramos shall file with the Court and serve on Respondent an

opposition or statement of non-opposition to the motion within thirty days of receipt of the

motion, and Respondent shall file with the Court and serve on Ramos a reply within fourteen

days of receipt of an opposition.

       4.      It is Ramos’s responsibility to prosecute this case. He must keep the Court

informed of any change of address by filing a separate paper with the Clerk headed “Notice of

Change of Address,” and must comply with the Court's orders in a timely fashion. He also must

serve on Respondent’s counsel all communications with the Court by mailing a true copy of the

document to Respondent’s counsel.

       5.      Extensions of time are not favored, though reasonable extensions will be granted.

Any motion for an extension of time must be filed no later than three days prior to the deadline

sought to be extended.


       IT IS SO ORDERED.

Dated: May 7, 2019
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge




                                                2
